DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 1-21 are present for examination.
Priority
	Acknowledgment is made for this application filed on 04/23/2020 and is a 371 national stage application of PCT/2018/57696 filed on 10/26/2018 and claims priority from US provisional application no. 62/577,969 filed on 10/27/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 and on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Jennifer L. Livingston on 04/27/2022.
The application has been amended as follows: 

Claim 1 (Currently amended). A kit for preparing a nucleic acid sample for analysis by liquid chromatography tandem mass spectrometry (LC-MS/MS), the kit comprising:
	a container comprising a lyophilized enzyme composition comprising:
		micrococcal nuclease;
		nuclease P1; and
		bacterial alkaline phosphatase (BAP); and
a container comprising a digestion buffer wherein the digestion buffer comprises about 50 mM Tris-HCl at about pH 7.2, about 25 mM Zn2+, and about 5 mM Ca2+.

Cancel claims 3-4.
Cancel claims 8-11.

Claim 12 (Currently Amended). A method of preparing a nucleic acid sample for analysis by liquid chromatography tandem mass spectrometry (LC-MS/MS), the method comprising:
(a) providing an enzyme composition comprising:
	micrococcal nuclease;
	nuclease P1;
	bacterial alkaline phosphatase (BAP); and a digestion buffer comprising about 50 mM Tris-HCl at about pH 7.2, about 25 mM Zn2+, and about 5 mM Ca2+;
(b) enzymatically digesting the nucleic acid sample in the enzyme
composition to provide a digested nucleoside composition;
(c) dehydrating the digested nucleoside composition of step (b) to provide a
dehydrated digested nucleoside composition; and
(d) rehydrating the dehydrated digested nucleoside composition of step (c)
for analysis by LC-MS/MS.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is by Quinlivan et al (DNA digestion to deoxyribonucleoside: A Simplified one-step procedure. Analytical Biochemistry 373 (2008) 383-385). Quinlivan et al teach that they devised a simple and inexpensive ‘one-step’ protocol for the hydrolysis of DNA to deoxyribonucleosides. The new protocol is fully compatible with LC-MS/MS and gives similar recoveries for all five major deoxyribonucleosides when compared to the older protocol such as the one by Crain et al. (see below). They teach that their method differed from the method used by Crain et al in that one of the three enzymes used to digest DNA, namely nuclease P1 (EC 3.1.30.1) that appears to have a single stranded cleaving activity that used by Crain et al was substituted by an endonuclease from Serratia marcescens (EC 3.1.30.2) that exhibits no preference for single- or double-stranded DNA and has an optimum pH (pH 8) and a reaction temperature (37 °C) similar to those of phosphodiesterase and alkaline phosphatase, the other two enzymes in the reaction. Quinlivan et al used a commercial variant of the endonuclease enzyme, Benzonase (Merck, Darmstadt, Germany). They teach that 250 U Benzonase, 300 mU phosphodiesterase I and 200 U alkaline phosphatase all from commercial sources in Tris-HCl buffer was prepared as a Digest mix. Thus the composition differs from the current enzyme composition in that it does not contain micrococcus nuclease. It is noted that Quinlivan et al emphasizes a drawback in Crain uses of a nuclease P1 (EC 3.1.30.1) as being unsuitable because it is a single strand specific enzyme. This implies that nuclease P1 enzymes from different sources can possibly have differential activities on DNA.
With regards to Crain et al (Preparation and Enzymatic Hydrolysis of DNA and RNA for Mass Spectrometry (Pamela Crain et al. Methods in Enzymology Volume 193, 1990, Pages 782-790). Crain et al teach a procedure for enzymatic hydrolysis of DNA and RNA where the procedure requires three enzymes comprising a nuclease P1, a venom phosphodiesterase and an alkaline phosphatase which was then submitted to analysis by LC/MS.
	For this Crain added to a 0.5 A260 unit of nucleic acid, a nuclease P1 and incubate the solution at 45 ° for 2 hr, adding 1/10 vol of 1 M ammonium bicarbonate, 25 and 0.002 units of venom phosphodiesterase and continue incubation for an additional 2 hr at 370. 26 Last, add 0.5 units of alkaline phosphatase and incubate for 1 hr at 37°. 27 The solution is then ready for immediate analysis by LC/MS." 
	Crain does not teach providing a composition of the three enzymes comprising lyophilized micrococcal nuclease, nuclease P1 and an alkaline phosphatase in a buffer composition comprising  50 mM Tris-HCl at about pH 7.2, about 25 mM Zn2+, and about 5 mM Ca2+.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion: Claims 1, 5-7, 12-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	April 27, 2022